Case 7:20-cv-05176-VB Document 24 Filed 01/22/21 Page i1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

ee te te ew ot ——= o-- ~X
THOMAS JACKSON,

Plaintiff,

ORDER

Vv. ORDESK
SERGEANT E. PAGAN, individually and in his 20 CV 5176 (VB)
official capacity,

Defendant.
ee ee i ot ~X

On January 21, 2021, plaintiff, who is proceeding pro se and in forma pauperis, requested
the Court appoint him an attorney. (Doc. #23). Plaintiff asserts claims under 42 U.S.C. § 1983,
alleging defendant retaliated against him for filing grievances while he was incarcerated at Sing
Sing Correctional Facility. (Doc. #2).

The Court has considered the type and complexity of this case, the merits of plaintiff’s
claims, and plaintiff’s ability to present the case. The Court, in its discretion, does not find
exceptional circumstances in plaintiff’s case warranting the appointment of counsel at this time.
See 28 U.S.C. § 1915(e)(1); Cooper v. A. Sargenti Co. Inc., 877 F.2d 170, 172 (2d Cir. 1989).

Accordingly, plaintiff’s request is DENIED WITHOUT PREJUDICE for renewal at an
appropriate time in the future.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose
of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: January 22, 2021
White Plains, NY
SO ORDERED:

ul

Vincent L. Briccetti
United States District Judge

 
